DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Jaffe, (Reg. No. 36,326) on Feb. 16, 2022.
Please Amend the Claims as Follows:
 	1. A sensor element comprising a diamond which is n-type phosphorus-doped and contains one or more nitrogen-vacancy center in a crystal structure, wherein a crystal of the diamond meets both of the following conditions (A) and (B): 
(A) a ratio of 12C in carbon atoms forming the crystal of the diamond is more than 99.7%, and 
(B) a concentration of phosphorus contained in the crystal of the diamond is 6 × 1016 cm-3 or more and 1 × 1018 cm-3 or less, 
wherein each one of said one or more nitrogen-vacancy center contained in the diamond has a sensitivity of less than 3.1 nTHz-1/2 to an alternate magnetic field and a sensitivity of less than 20 nTHz-1/2 to a constant magnetic field.
2. (canceled).
4. (canceled).
8. A method for manufacturing a sensor element, comprising manufacturing a diamond in an atmosphere containing 
12C exceeds the natural abundance ratio of 98.89%, 
(ii) a phosphorus compound, and 
(iii) nitrogen atoms, 
the diamond being n-type phosphorus-doped and containing one or more nitrogen-vacancy center in a crystal structure, wherein a crystal of the diamond meets both of the following conditions (A) and (B):
(A) a ratio of 12C in carbon atoms forming the crystal of the diamond is more than 99.7%, and 
(B) a concentration of phosphorus contained in the crystal of the diamond is 6 × 1016 cm-3 or more and 1 × 1018 cm-3 or less, and 
wherein the sensor element is comprised of the diamond, and 
wherein each one of said one or more nitrogen-vacancy center contained in the diamond has a sensitivity of less than 3.1 nTHz-1/2 to an alternate magnetic field and a sensitivity of less than 20 nTHz-1/2 to a constant magnetic field.
10. An electronic circuit element comprised of a diamond which is n-type phosphorus-doped and contains one or more nitrogen-vacancy centers center in a crystal structure, wherein a crystal of the diamond meets both of the following conditions (A) and (B): 
(A) a ratio of 12C in carbon atoms forming the crystal of the diamond is more than 99.7%, and 
(B) a concentration of phosphorus contained in the crystal of the diamond is 6 × 1016 cm-3 or more and 1 × 1018 cm-3 or less, 
-1/2 to an alternate magnetic field and a sensitivity of less than 20 nTHz-1/2 to a constant magnetic field.
11. A quantum information element comprised of a diamond which is n-type phosphorus-doped and contains one or more nitrogen-vacancy center in a crystal structure, wherein a crystal of the diamond meets both of the following conditions (A) and (B): 
(A) a ratio of 12C in carbon atoms forming the crystal of the diamond is more than 99.7%, and 
(B) a concentration of phosphorus contained in the crystal of the diamond is 6 × 1016 cm-3 or more and 1 × 1018 cm-3 or less, 
wherein each one of said one or more nitrogen-vacancy center contained in the diamond has a sensitivity of less than 3.1 nTHz-1/2 to an alternate magnetic field and a sensitivity of less than 20 nTHz-1/2 to a constant magnetic field.
13. (canceled).

Response to Arguments
Applicant’s arguments ages 6-11, filed 12/06/2022, with respect to Claim 1 have been fully considered and are persuasive, in view of the interview summary and the amendment added to the claims. The rejection of Claims 1, 8, 10 and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein each one of said one or more nitrogen-vacancy center contained in the diamond has a sensitivity of less than 3.1 nTHz-1/2 to an alternate magnetic field and a sensitivity of less than 20 nTHz-1/2 to a constant magnetic field, as disclosed in Claims 1, 8, 10 and 11.
In the instant case, Blank et al. (US 2013/0093424) disclose a resonator system for electron spin resonance “ESR” with increased the spin sensitivity and spatial and spectral resolution of the system, with typical sensitivity of about 109 spins/ Hz. Other detection methods include magnetic resonance force microscopy (MRFM), scanning tunneling microscopy combined with ESR (STM-ESR), and indirect optical detection via nitrogen-vacancy (NV) center in diamond.
de Oliveira et al. ("Tailoring spin defects in diamond by lattice charging," Nature Communications, May 17, 2017) disclose a method for adjusting the spin defects of diamond by charging of vacancies at, for example, nitrogen implantation sites suppresses the formation of vacancy complexes, resulting in tenfold-improved spin coherence times and twofold-improved formation yield of nitrogen-vacancy centers in diamond. This is achieved by confining implantation defects into the space-charge layer of free carriers generated by a boron-doped diamond structure.
Furthermore, Bar-Gill et al. ("Solid-state electronic spin coherence time approaching one second," Nature Communications, April 23, 2013) demonstrate an 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898